 



EXHIBIT 10.2

Schedule of Substantially Identical Change of Control Agreements
Not Filed with the Securities and Exchange Commission

      Pursuant to Instruction 2 of Item 601 of Regulation S-K, the Company has
filed the form of the Change of Control Agreements executed with certain
executive officers of the Company because each of the Change of Control
Agreements are substantially identical in all material respects except as to the
parties thereto and the multiple that is the basis of the lump sum change of
control payment set forth in Section 3(a)(iii) of the Change of Control
Agreement. The following table sets forth the name of each executive officer of
the Company that entered into a Change of Control Agreement with the Company and
the multiple that is the basis of the lump sum change of control payment set
forth in Section 3(a)(iii) of their respective Change of Control Agreement.

      Executive Officer   Multiple       Lee E. Beckelman   2.0       Brian A.
Matusek   2.0       Gary M. Wilson   2.0       Steven W. Muck   2.0       Norman
A. Mckay   2.0       Peter G. Schreck   1.5       Stephen P. York   1.5      
Anita H. Colglazier   1.5       Hilary S. Ware   1.5



--------------------------------------------------------------------------------



 



FORM OF CHANGE OF CONTROL AGREEMENT

          THIS CHANGE OF CONTROL AGREEMENT (the “Agreement”), made and entered
into effective as of July 29, 2005 (the “Effective Date”), is by and between
Hanover Compressor Company, a Delaware corporation (the “Company”), and
              (the “Executive”).

     THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and Executive agree as follows:

     1. Term. This Agreement shall begin on the Effective Date and shall
continue until July 29, 2007; provided, however, that commencing on July 29,
2006 and on each July 29 thereafter, the Term of this Agreement shall
automatically be extended for one additional year, unless at least three months
prior to such July 29 date the Board shall give written notice to Executive that
the Term of this Agreement shall cease to be so extended. However, if a Change
of Control shall occur during the Term, the Term shall automatically continue in
effect for a period of one year from the date of such Change of Control. This
Agreement shall automatically terminate on Executive’s termination of
employment, except as provided in the definition of “Protected Period”.
Termination of this Agreement shall not alter or impair any rights of Executive
arising under this Agreement on or prior to such termination.

     2. Qualifying Termination of Employment. If Executive incurs a Qualifying
Termination of Employment, Executive shall be entitled to the benefits provided
in Section 3. If Executive’s employment terminates for any reason other than for
a Qualifying Termination of Employment, then Executive shall not be entitled to
any benefits under this Agreement.

     3. Benefits Upon a Qualifying Termination of Employment.

     (a) Lump Sum. Following a Qualifying Termination of Employment, the Company
shall pay to Executive, within five business days after the Date of Termination
(or, if Section 409A of the Tax Code, is applicable to the payment, as soon as
such payment can be made without being subject to the additional tax under
Section 409A), an amount equal to the sum of:

     (i) Executive’s earned but unpaid Base Salary through the Date of
Termination plus, Executive’s Target Bonus for the current year (prorated to
Date of Termination) plus, any earned but unpaid Actual Bonus for the prior
year. If the prior year’s Actual Bonus has not yet been calculated as of the
Date of Termination such amount shall be payable when calculated; plus,

     (ii) that portion of Executive’s vacation pay accrued, but not used, for
the current year to the Date of Termination; plus,

     (iii) the product of            multiplied by the sum of Executive’s Base
Salary and Target Bonus amount; plus,

     (iv) amounts previously deferred by Executive, if any, or earned but not
paid, if any, under any Company incentive and nonqualified deferred compensation
plans or programs as of the Date of Termination.

     (b) COBRA. If following a Qualifying Termination of Employment, Executive
timely elects with respect to such termination, continuation coverage under the
Company’s group health plan pursuant to Section 4980B of the Tax Code, the
Company, at its election, shall either waive the monthly premium required for
such COBRA continuation coverage or promptly reimburse Executive the amount of
such monthly premium for the period Executive elects COBRA continuation coverage
under a Company group health plan, but not for more than 18 months.

     (c) Interest. If any payment due under the terms of this Agreement is not
timely made by the Company, its successors or assigns, interest shall accrue on
such payment at the highest maximum legal rate permissible under applicable law
from the date such payment first became due through the date it is paid.

 



--------------------------------------------------------------------------------



 



     (d) Parachute Tax Cut Back. It is the intent of the Executive and the
Company that, in the event any payment to be made to or on behalf of Executive
pursuant to this Agreement, when aggregated with any other payments and benefits
to or on behalf of Executive outside of this Agreement, would constitute an
“excess parachute payment”, within the meaning of Section 280G of the Tax Code,
Executive shall elect (absent an Executive election, the Company shall elect)
which payment(s) and/or benefit(s) hereunder will be reduced in whole or in part
so that no part of the payments received hereunder will constitute excess
parachute payments. However, any such reduction(s) shall be made only if such
reduction(s) result in a net after-tax benefit to Executive. The determination
of whether any amount or benefit would be an “excess parachute payment” shall be
made by an independent certified public accounting firm mutually agreed upon by
the Company and Executive. The costs of obtaining such determination shall be
borne solely by the Company.

     (e) Release. Notwithstanding anything in this Agreement to the contrary, no
payment shall be made or benefits provided pursuant to this Agreement unless
Executive signs and does not revoke a complete release and waiver of all claims
against the Company and its affiliates in a form provided by the Company.

     (f) Severance Offset. Any cash severance payments provided under Section
3(a) shall be offset or reduced by the amount of any cash severance amounts
payable to Executive under any other individual agreement the Company or an
affiliate may have with Executive or any severance plan or program maintained by
the Company or any affiliate for employees in general.

     4. Miscellaneous Provisions.

     (a) Definitions Incorporated by Reference. Reference is made to Annex I
hereto for definitions of certain capitalized terms used in this Agreement, and
such definitions are incorporated herein by such reference with the same effect
as if set forth herein.

     (b) No Other Mitigation or Offset. The provisions of this Agreement are not
intended to, nor shall they be construed to, require that Executive mitigate the
amount of any payment or benefit provided for in this Agreement by seeking or
accepting other employment. The amount of any payment or benefit provided for in
this Agreement shall not be reduced by any compensation earned or health
benefits received by Executive as the result of employment outside of the
Company provided, however, that any COBRA continuation coverage under section
3(b) will terminate as provided in section 4980B of the Tax Code. Without
limitation of the foregoing, except as provided in Section 3(f), the Company’s
obligations to Executive under this Agreement shall not be affected by any set
off, counterclaim, recoupment, defense or other claim, right or action that the
Company may have against Executive.

     (c) Confidentiality. Executive acknowledges that the Company will provide
Executive with Confidential Information and has previously provided Executive
with Confidential Information. In return for consideration provided under this
Agreement, Executive agrees that Executive will not, while employed by the
Company or any affiliate and thereafter for a period of two years, disclose or
make available to any other person or entity, or use for Executive’s own
personal gain, any Confidential Information, except for such disclosures as
required in the performance of Executive’s duties with the Company or as may
otherwise be required by law or legal process (in which case Executive shall
notify the Company of such legal or judicial proceeding as soon as practicable
following his receipt of notice of such a proceeding, and permit the Company to
seek to protect its interests and information).

     (d) Cooperation. If Executive becomes entitled to severance benefits under
Section 3 of this Agreement, Executive agrees, for a one-year period following
the Date of Termination, to provide reasonable cooperation to the Company in
response to reasonable requests made by the Company for information or
assistance, including but not limited to, participating upon reasonable notice
in conferences and meetings, providing documents or information, aiding in the
analysis of documents, or complying with any other reasonable requests by the
Company including execution of any agreements that are reasonably necessary,
provided such cooperation relates to matters concerning the Executive’s duties
with the Company and the requests do not, in the good faith opinion of
Executive, materially interfere with Executive’s other activities.

2



--------------------------------------------------------------------------------



 



     (e) Successors; Binding Agreement.

     (i) Except in the case of a merger involving the Company with respect to
which under applicable law the surviving corporation of such merger will be
obligated under this Agreement in the same manner and to the same extent as the
Company would have been required if no such merger had taken place, the Company
will require any successor, by purchase or otherwise, to all or substantially
all of the business and/or assets of the Company, to execute an agreement
whereby such successor expressly assumes and agrees to perform this Agreement in
the same manner and to the same extent as the Company would have been required
if no such succession had taken place and expressly agrees that Executive may
enforce this Agreement against such successor. Failure of the Company to obtain
any such required agreement and to deliver such agreement to Executive prior to
the effectiveness of any such succession shall be a breach of this Agreement and
shall entitle Executive to payment from the Company in the same amount and on
the same terms as Executive would be entitled hereunder if Executive had
terminated Executive’s employment for Good Reason, except that for purposes of
implementing the foregoing, the date on which any such succession becomes
effective shall be deemed the Date of Termination. As used in this Agreement,
“Company” shall mean the Company as hereinbefore defined and any successor to
its business and/or assets as aforesaid that executes and delivers the agreement
provided for in this Section 4(e)(i) or which otherwise becomes bound by all the
terms and provisions of this Agreement by operation of law.

     (ii) This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If Executive should die
while any amounts would still be payable to Executive hereunder if Executive had
continued to live, all such amounts shall be paid in accordance with the terms
of this Agreement to Executive’s beneficiary as filed with the Company pursuant
to this Agreement or, if there be no such designated beneficiary, to Executive’s
estate.

     (f) Notice. All notices, consents, waivers, and other communications
required under this Agreement must be in writing and will be deemed to have been
duly given when (i) delivered by hand (with written confirmation of receipt),
(ii) sent by facsimile (with confirmation of receipt), provided that a copy is
mailed by certified mail, return receipt requested, or (iii) when received by
the addressee, if sent by a nationally recognized overnight delivery service, in
each case to the appropriate addresses and facsimile numbers set forth below (or
to such other addresses and facsimile numbers as a party may designate by notice
to the other parties):

If to the Company:

Hanover Compressor Company
12001 N. Houston Rosslyn
Houston, TX 77086
Attn: Chairman of the Board of Directors
Facsimile No.: 281-405-6203

If to Executive:



 

 

 

     (g) Miscellaneous. No provisions of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing signed by Executive and by the Chairman of the Board or an authorized
officer of the Company. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.

3



--------------------------------------------------------------------------------



 



     (h) Validity. The interpretation, construction and performance of this
Agreement shall be governed by and construed and enforced in accordance with the
laws of the State of Texas without regard to conflicts of laws principles. The
invalidity or unenforceability of any provisions of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
each of which shall remain in full force and effect.

     (i) Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.

     (j) Descriptive Headings. Descriptive headings are for convenience only and
shall not control or affect the meaning or construction of any provision of this
Agreement.

     (k) Corporate Approval. This Agreement has been approved by the Board, and
has been duly executed and delivered by Executive and on behalf of the Company
by its duly authorized representative.

     (l) Disputes. The parties agree to resolve any claim or controversy arising
out of or relating to this Agreement by binding arbitration under the Federal
Arbitration Act before one arbitrator in the City of Houston, State of Texas,
administered by the American Arbitration Association under its Commercial
Arbitration Rules, and judgment on the award rendered by the arbitrator may be
entered in any court having jurisdiction thereof. The Company shall reimburse
Executive, on a current basis, for all legal fees and expenses incurred by
Executive in connection with any dispute arising under this Agreement,
including, without limitation, the fees and expenses of the arbitrator, unless
the arbitrator finds Executive brought such claim in bad faith, in which event
each party shall pay its own costs and expenses and Executive shall repay to the
Company any fees and expenses previously paid on Executive’s behalf by the
Company.

     The parties stipulate that the provisions hereof shall be a complete
defense to any suit, action, or proceeding instituted in any federal, state, or
local court or before any administrative tribunal with respect to any
controversy or dispute arising during the period of this Agreement and which is
arbitrable as herein set forth. The arbitration provisions hereof shall, with
respect to such controversy or dispute, survive the termination of this
Agreement.

     (m) Withholding of Taxes. The Company may withhold from any amounts payable
under this Agreement all taxes it is required to withhold pursuant to any
applicable law or regulation.

     (n) Entire Agreement. This instrument contains the entire agreement of
Executive and the Company with respect to the subject matter hereof, and hereby
expressly terminates, rescinds and replaces in full that certain letter
agreement between the parties dated                and all prior and
contemporaneous promises, representations, understandings, arrangements and
agreements between the parties relating to the subject matter hereof, whether
written or oral. However, nothing in this Agreement shall affect Executive’s
rights under such compensation and benefit plans and programs of the Company in
which Executive may participate, except as may be explicitly provided in this
Agreement.

     IN WITNESS WHEREOF, the Company and Executive have executed this Agreement
in multiple counterparts effective for all purposes as of the Effective Date.

4



--------------------------------------------------------------------------------



 



              HANOVER COMPRESSOR COMPANY
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            EXECUTIVE  
 
             

 



--------------------------------------------------------------------------------



 



ANNEX I

Definitions:

     1. Actual Bonus. “Actual Bonus” shall mean the specific annual incentive
award approved for the Executive by the Board in the case of the Section 16
officers of the Company or approved by the Chief Executive Officer for
non-Section 16 officers of the Company.

     2. Base Salary. “Base Salary” shall mean an Executive’s annual rate of base
salary (without regard to bonus compensation) as in effect immediately prior to
the Change of Control or as the same may be increased from time to time
thereafter.

     3. Board. “Board” shall mean the Board of Directors of the Company.

     4. Cause. The Company shall have “Cause” to terminate Executive’s
employment only upon (a) the commission by Executive of an act of fraud,
embezzlement or willful breach of a fiduciary duty to the Company or an
affiliate (including the unauthorized disclosure of confidential or proprietary
material information of the Company or an affiliate), (b) a conviction of
Executive (or a plea of nolo contendere in lieu thereof) for a felony or a crime
involving fraud, dishonesty or moral turpitude, (c) willful failure of Executive
to follow the written directions of the Board; (d) willful misconduct by
Executive as an employee of the Company or an affiliate; (e) the willful failure
of Executive to render services to the Company or an affiliate in accordance
with Executive’s employment arrangement, which failure amounts to a material
neglect of Executive’s duties to the Company or an affiliate; or (f) Executive’s
substantial dependence, as determined in the sole discretion of the Board, on
any drug, immediate precursor or other substance listed on Schedule IV of the
Federal Comprehensive Drug Abuse Prevention and Control Act of 1970, as amended.

     5. Change of Control. A “Change of Control” of the Company shall mean:

     (a) The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of forty percent (40%)
or more of either (i) the then outstanding shares of common stock of the Company
(the “Outstanding Company Common Stock”) or (ii) the combined voting power of
the then outstanding voting securities of the Company entitled to vote generally
in the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that for purposes of this subsection (a) any acquisition by
any Person pursuant to a transaction which complies with clause (i) of
subsection (c) of this definition shall not constitute a Change of Control; or

     (b) Individuals, who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered for purposes of this
definition as though such individual was a member of the Incumbent Board, but
excluding, for these purposes, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

     (c) The consummation of a reorganization, merger or consolidation of the
Company or sale, lease or other disposition of all or substantially all of the
assets of the Company and its subsidiaries, taken as a whole (other than to an
entity wholly owned, directly or indirectly, by the Company) (a “Corporate
Transaction”), in each case, unless, following such Corporate Transaction,
(i) all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Corporate
Transaction beneficially own, directly or indirectly, more than sixty percent
(60%) of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Corporate Transaction (including a corporation which as a
result of such transaction owns the Company or all or substantially all of the
Company’s

6



--------------------------------------------------------------------------------



 



assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Corporate
Transaction, of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be, and (ii) at least a majority of the
members of the board of directors of the corporation resulting from such
Corporate Transaction were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Corporate Transaction.

     6. Confidential Information. “Confidential Information” shall mean any and
all information, data and knowledge that has been created, discovered, developed
or otherwise become known to the Company or any of its affiliates or ventures or
in which property rights have been assigned or otherwise conveyed to the Company
or any of its affiliates or ventures, which information, data or knowledge has
commercial value in the business in which the Company is engaged, except such
information, data or knowledge as is or becomes known to the public without
violation of the terms of this Agreement.

     7. Date of Termination. “Date of Termination” shall mean (a) if Executive
terminates his employment for Good Reason, that date provided in the definition
of Good Reason, (b) with respect to a termination prior to a Change of Control
that is deemed to be during the Protected Period (as provided in said
definition), the date of such termination, or (c) if Executive’s employment is
terminated for any other reason on or after a Change of Control, the date of
such termination.

     8. Disability. A “Disability” means Executive is entitled to long-term
disability benefits under the Company’s long-term disability plan.

     9. Good Reason. “Good Reason” shall mean the occurrence of any of the
following without Executive’s express written consent:

     (a) a permanent change in Executive’s duties or responsibilities which are
materially inconsistent with either the type of duties and responsibilities of
Executive then in effect or with Executive’s title, but excluding any such
change that is in conjunction with and consistent with a promotion of Executive;

     (b) a reduction in Executive’s Base Salary.

     (c) a reduction in Executive’s annual Target Bonus percentage of Base
Salary as in effect immediately prior to the Change of Control;

     (d) a material reduction in Executive’s employee benefits (without regard
to bonus compensation, if any) if such reduction results in Executive receiving
benefits which are, in the aggregate, materially less than the benefits received
by other comparable employees of the Company generally; or

     (e) the willful failure by the Company to pay any compensation to Executive
when due.

However, Good Reason shall not exist with respect to a matter unless Executive
gives the Company a Notice of Termination due to such matter within 30 days of
the date Executive knows or should reasonably have known of its occurrence. If
Executive fails to give such Notice of Termination timely, Executive shall be
deemed to have waived all rights Executive may have under this Agreement with
respect to such matter. The Company shall have 10 business days from the date of
such Notice of Termination to cure the matter. If the Company cures the matter,
such Notice of Termination shall be deemed rescinded. If the Company fails to
cure the matter timely, Executive shall be deemed to have terminated at the end
of such 10-day period.

     10. Notice of Termination. For purposes of this Agreement, a “Notice of
Termination” shall mean a written notice that sets forth in reasonable detail
the facts and circumstances for termination of Executive’s employment.

     11. Protected Period. The “Protected Period” shall mean the period of time
beginning with the Change of Control and ending on the first anniversary of such
Change of Control or Executive’s death, if earlier; provided, however, if
Executive’s employment with the Company is terminated during the Term and within
six months prior to the date on which a Change of Control occurs (e.g., not
during the Protected Period), and it is reasonably demonstrated by Executive
that such termination was at the request of a third party who has taken steps
reasonably calculated to effect

7



--------------------------------------------------------------------------------



 



the Change of Control, or otherwise arose in connection with or anticipation of
the Change of Control, then for all purposes of this Agreement the Change of
Control shall be deemed to have occurred on the date immediately prior to the
date of Executive’s termination and Executive shall be deemed terminated by the
Company during the Protected Period other than for Cause

     12. Qualifying Termination of Employment. A “Qualifying Termination of
Employment” shall mean a termination of Executive’s employment during the
Protected Period either (a) by the Company other than for Cause or (b) by
Executive for a Good Reason. The Executive’s death or Disability during the
Protected Period shall not constitute a Qualifying Termination of Employment.

     13. Target Bonus. “Target Bonus” shall mean the target annual incentive
award opportunity for an Executive expressed as a percentage of salary as set
forth in the annual management incentive plan covering such Executive.

     14. Tax Code. The Internal Revenue Code of 1986, as amended.

8